HAWKINS, Presiding Judge.
Appellant sought and obtained a writ of habeas corpus from the District Judge of Grimes County, claiming that he was held in restraint under an alleged illegal conviction in the County Court at Law of said county.
Upon a hearing the District Judge remanded appellant. It is recited in the remanding order that the court found that the conviction in the County Court was legal, and that the sheriff was holding him legally under said judgment of conviction.
There is among the papers a purported statement of facts, neither signed by the attorneys nor approved by the trial judge. We find nothing in the record which may be considered that in any way contradicts the findings of Judge Rogers in the remanding order.
The judgment is affirmed.